DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  What is meant by “multimer?”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16-17, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-105033 A (hereinafter “’033”). ‘033 teaches a photocurable composition comprising a benzotriazole-based ultraviolet radiation absorber (2-(2’-hydroxy-3’-t-butyl-5’-methylphenyl)-5-chlorobenoztriazole (TMCT), which absorbs light in the wavelength region of 380-420 nm without compromising transmission of visible light rays, and having a yellow value of the composition in the color system is not more than 1.0. See ‘033, Abstract, [0015], [0023]. The present invention differs from ‘033 in that the present invention requires a light transmission of 385  nm is 50% or less. The basic requirements of prima facie case of obvious are: (1) there must be some suggestion or motivation, either in the reference themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) there must be a reasonable expectation of success; (3) the prior art reference (or references when combined) must teach or suggest all the claim limitations.  See MPEP 2143. Although ‘033 does not disclose a light transmission of 385  nm is 50% or less in the specification, based on ‘033 teach of absorbs light in the wavelength region of 380-420 nm without compromising transmission of visible light rays one of ordinary skill in the art would be motivated to optimize the absorption of light.  Such modification would be obvious because one would have reasonable expectation of success that the use of a benoztriazole absorber would result in substantially identical wavelength absorption. Therefore, claims 16-17, 25 and 27 are deem as being unpatentable over ‘033.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        




rdh